            Case 6:21-cv-00102-ADA Document 1 Filed 01/30/21 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION



WILLIAM GRECIA,
                                                            Civil Action No.: 6:21-cv-00102
               Plaintiff,

vs.
                                                             JURY TRIAL DEMANDED
KOHL’S CORPORATION,

               Defendant.



                      COMPLAINT FOR PATENT INFRINGEMENT

       William Grecia brings this patent-infringement action against Kohl’s Corporation

(“Kohl’s”).

                                             Parties

       1.      Plaintiff William Grecia is an individual residing in Downingtown, Pennsylvania.

       2.      Kohl’s is a Wisconsin corporation, having its principal place of business in

Menomonee Falls, Wisconsin.

                                    Jurisdiction and Venue

       3.      This action arises under the patent laws of the United States, 35 U.S.C. §§ 101 et

seq.

       4.      This Court has subject matter jurisdiction over this action under 28 U.S.C. §§ 1331

and 1338(a).

       5.      This Court may exercise personal jurisdiction over Kohl’s. Kohl’s conducts

continuous and systematic business in this District; and this patent-infringement case arises
             Case 6:21-cv-00102-ADA Document 1 Filed 01/30/21 Page 2 of 5




directly from Kohl’s continuous and systematic activity in this District. In short, this Court’s

exercise of jurisdiction over Kohl’s would be consistent with the Texas long-arm statute and

traditional notions of fair play and substantial justice.

        6.      Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(b)(1)-(2) and

1400(b).

                            Infringement of U.S. Patent No. 8,402,555

        7.      William Grecia is the exclusive owner of United States Patent No. 8,402,555 (the

“’555 patent”), attached hereto as “Exhibit A.”

        8.      The ’555 patent is valid and enforceable.

        9.      Kohl’s infringes claim 2 of the ’555 patent. Kohl’s uses, owns, and controls an

EMV point of sale device. Attached hereto as “Exhibit B” and incorporated into this complaint as

if alleged herein is a claim chart setting forth the language of claim 2 and the accused steps Kohl’s

takes, which infringe claim 2.

        10.     Claim 2: “The method according to claim 1, wherein the membership verification

token is one or more of a structured password, a random password, e-mail address, payment system

and one or more redeemable instruments of trade for access rights of the encrypted digital media.

Claim 1. A method for monitoring access to an encrypted digital media, the method facilitating

interoperability between a plurality of data processing devices, the method comprising . . . .”

Kohl’s EMV-PoS devices monitor access to financial data of one or more payment systems

(computer based apparatus) by writing data to describe which Tokenized PAN data is associated

with a De-tokenized Authorization ID relational data.

        11.     “[R]eceiving an encrypted digital media access branding request from at least one

communications console of the plurality of data processing devices, the branding request being a




                                                   2
             Case 6:21-cv-00102-ADA Document 1 Filed 01/30/21 Page 3 of 5




read or write request of metadata of the encrypted digital media, the request comprising a

membership verification token provided by a first user, corresponding to the encrypted digital

media . . . .” Kohl’s EMV-PoS device CPU receives an access request for computer facilitated

financial data by receiving a Tokenized Primary Account Number (Tokenized PAN).

           12.   “[A]uthenticating the membership verification token, the authentication being

performed in connection with a token database . . . .” Kohl’s EMV-PoS device CPU authenticates

the Tokenized PAN with the Luhn check digit, in connection with a Token Database (e.g., BIN

tables).

           13.   “[E]stablishing a connection with the communications console, wherein the

communications console is a combination of a graphic user interface (GUI) and an Applications

Programmable Interface (API) wherein the API is related to a verified web service, the web service

capable of facilitating a two way data exchange to complete a verification process wherein the data

exchange session comprises at least one identification reference; requesting the at least one

identification reference from the at least one communications console, wherein the identification

reference comprises one or more of a verified web service account identifier, letter, number, rights

token, email, password, access time, serial number, address, manufacturer identification,

checksum, operating system version, browser version, credential, cookie, or key, or ID; receiving

the at least one identification reference from the communications console . . . .” The Kohl’s EMV-

PoS device CPU establishes a connection with the EMV Kernel inside the device which is a

combination of a GUI and an API related to a De-tokenization Authorization Web Service. The

Kohl’s EMV-PoS device CPU requests and receives a De-tokenized Authorization ID from the

EMV Kernel inside the PoS.




                                                 3
             Case 6:21-cv-00102-ADA Document 1 Filed 01/30/21 Page 4 of 5




       14.      “[B]randing metadata of the encrypted digital media by writing the membership

verification token and the electronic identification reference into the metadata.” The Kohl’s EMV-

PoS device CPU writes the received Tokenized PAN and Detokenized Authorization ID to

metadata of the Kohl’s EMVPoS device. Writing the metadata to describe what Tokenized PAN

data (e.g., *9671) is associated with the Detokenized Authorization ID (e.g., 06134M).

                                         Prayer for Relief

       WHEREFORE, William Grecia prays for the following relief against Kohl’s:

       (a)      Judgment that Kohl’s has directly infringed claim 2 of the ’555 patent;

       (b)      For a reasonable royalty;

       (c)      For pre-judgment interest and post-judgment interest at the maximum rate allowed

                by law;

       (d)      For injunctive relief, including a preliminary injunction; and

       (e)      For such other and further relief as the Court may deem just and proper.

                                      Demand for Jury Trial

       William Grecia demands a trial by jury on all matters and issues triable by jury.



                                              Respectfully Submitted,


Date: January 30, 2021                        /s/Artoush Ohanian_______
                                              H. Artoush Ohanian
                                              artoush@ohanianip.com
                                              Texas State Bar No. 24013260
                                              OHANIANIP
                                              604 West 13th Street
                                              Austin, Texas 78701
                                              (512) 298.2005 (telephone & facsimile)




                                                  4
Case 6:21-cv-00102-ADA Document 1 Filed 01/30/21 Page 5 of 5




                           Matthew M. Wawrzyn (application for pro hac vice
                           admission forthcoming)
                           matt@wawrzynlaw.com
                           WAWRZYN LLC
                           200 East Randolph Street, Suite 5100
                           Chicago, IL 60601
                           (312) 235-3120 (telephone)
                           (312) 233-0063 (facsimile)

                           Counsel for William Grecia




                             5
